           Case 1:20-cv-04664-ER Document 42 Filed 04/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTON LIVERPOOL,
                               Plaintiff,
                                                                            ORDER
                    – against –
                                                                    20 Civ. 4664 (ER)

THE CITY OF NEW YORK, et al.,
                               Defendants.


Ramos, D.J.:

         The Court is in receipt of Defendants’ letter dated April 16, 2021. Because Defendants

are now in possession of Plaintiff’s medical records, they are granted until May 17, 2021 to file

an update to their response to the Court’s Valentin order. In light of Defendants’ extension to

identify and/or correct the named Doe Defendants, Plaintiff’s request for a conference is

DENIED as moot.

         Plaintiff’s deadline to file a Third Amended Complaint is hereby extended to thirty (30)

days after Defendants file their updated response to the Court’s Valentin order. The Clerk of

Court is respectfully directed to mail a copy of this order to Plaintiff.

         It is SO ORDERED.

Dated:    April 19, 2021
          New York, New York
                                                                      Edgardo Ramos, U.S.D.J.
